DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Claim 22 is added.  Claims 1, 3, 5 – 9, 11 – 16, 18, 20 and 22 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims	1, 3, 5 – 9, 11 – 16, 18, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2009/0136459) in view of Bronshtein (2008/0229609) (IDS 03.01.2012, No.19).
Wu teaches methods for treating skin disorders in a subject (abstract) the methods comprising obtaining a conditioned medium derived from mesenchymal stem cells (MSC) (a stem cell derivative compositions comprising multiple stem cell factors, microvesicles (0025-0029) that may or may not include mesenchymal stem cells (0025, 0030-0032); administering the composition to a subject (0004, 0031-0034); wherein administering treats the skin (0022); and wherein the conditioned medium is obtained by culturing (growing) passage 3 – 5 MSC (0045-0049, 0053) under hypoxic (low oxygen) conditions (0029).  The conditioned medium compositions are administered topically (0034); the MSC can be obtained from fat (adipose) or bone marrow of humans or other mammals, depending on the subject (0025-0027) (or may be autologous or allogenic); the skin disorder may be wrinkles or age spots (liver spots) (0038); MSC can be grown under serum free (low serum) conditions or with serum (0028); VEGF can be expressed in high levels (or upregulated) (0029); the conditioned medium can be concentrated (0030).
Wu does not teach the method wherein the cells are passage 2 cells or wherein the cells are cultured in low oxygen of at least 1%.  It is first noted that the instant limitations are considered to be product by process type limitations of the conditioned media product that is patentability of a product used in the methods does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In the instant case, Wu teaches the methods wherein the MSC are passaged 3 – 5 times (p.4-5).  This indicates that the number of passages can be optimized when practicing the methods, and that it does not structurally change the resulting conditioned medium with sufficiency to alter the effectiveness of the medium in the method of treating.  Wu further teaches the method wherein MSC can be cultured under normoxic or hypoxic conditions (0029).  Wu teaches that varying culture conditions can vary the amount and/or type of extracellular proteins (or stem cell factors) secreted by the cells (0029) and provides specific examples of hypoxic conditions at 0.5% (0053).  In following the teachings of Wu, it would have been obvious to one of ordinary skill in the art to adjust the specific oxygen level as a matter of routine optimization and with a reasonable expectation for successfully obtaining an effective conditioned medium for treating skin conditions.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the passage number of MSC as well as the level of oxygen of culture when practicing the methods of Wu with a reasonable expectation for successfully obtaining a conditioned medium effective for treating skin conditions.
Wu does not teach the method wherein the conditioned media composition is subject to preservation by vaporization (PBV).  However, Bronshtein teaches methods of PBV wherein the methods are cost effective, large scale processes to preserve and stabilize sensitive biological 


Response to Arguments
Applicant argues that the references individually in that Wu does not teach a producing conditioned medium with passage 3 – 5 MSC or any passaged cells; that Bronshtein is silent to stem cell culture and therefore does offer any teachings to passage 2 MSC; and that passaging cells is not a result effective variable and therefore it is note obvious to optimized the number of passages in a cell culture.  Applicant additionally argues that the rationale by examiner is inconsistent in that if the passaged cells are the same then there is no reason to optimize the number of passages; and that the claimed passage 2 cells are necessarily different than passage 3 – 5 cells.

Regarding Wu, Wu specifically teaches producing a conditioned medium with passage 3 BM-MSC cells (0053).  Additionally, Wu teaches various experiments and processes wherein passage 3 – 5 cells are used (0045, 0053, 0046, 0047, 0048) indicating that changing and/or optimizing the number of passages is commonly practiced in the art.  Further, the idea of passaging MSC in a variety of numbers is not new to one of ordinary skill in the art as evidenced by Wu.  Moreover, it is maintained that when following the teachings of Wu, it would have been obvious to one of ordinary skill in the art to use cells of different, and optimized, passages as a matter of routine practice and experimentation, and with a reasonable expectation for successfully obtaining a conditioned medium effective for treating skin conditions.
Regarding Bronshtein, the reference is relied upon to evidence that PBV was known in the art at the time of the claimed invention.  It is reiterated that Bronshtein teaches methods of PBV wherein the methods are cost effective, large scale processes to preserve and stabilize sensitive biological compositions; that PBV is advantageous over other methods because it provides advantages in preserving bioactive materials such as proteins, for storage and transportation (0053), allows for significantly faster preservation of materials, is efficient at higher pressures, and provides preserved biological compositions that can be stored and transported without refrigeration (0057).  It is maintained that at the time of the claimed invention, one of ordinary skill in the art would have been motivated by Bronshtein to subject the 
Regarding the structural differences in resulting conditioned media, it is reiterated that when the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  In the instant case, Wu teaches culturing the claimed cells, under nearly the same or similar conditions, resulting in a conditioned medium that comprises the claimed components, and are successfully used in the claimed method for treating the claimed conditions.  Therefore it is maintained that while the conditioned media may not have the exact same structure, the prior art clearly teaches a method for successfully treating the claimed conditions with a composition that is nearly the same as, or an obvious variation of, that claimed by applicant.  It is noted that applicant’s own specification cultures for 2 and 5 passages, does not compare or discuss passage number and the effects on cultured media or the effectiveness in treating a skin disorder, or suggest that the passage number is critical to the invention.
Absent evidence of an unexpected result, benefit, or advantage, the claims remain rejected.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RUTH A DAVIS/Primary Examiner, Art Unit 1699